DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0046221 A1).

Instant Claim 1: A stretchable display panel, comprising: a plurality of display islands arranged in an array and a plurality of stretch bridges each connecting to two adjacent display islands;  (“A stretchable display device includes a substrate having a plurality of islands spaced apart from each other, and a plurality of bridges connecting each of the plurality of islands.” (Choi, abstract)  Fig 10 of Choi illustrates the islands 101 arranged in an array.)

and a display function layer  (Referring to fig 4 of Choi, the combination of the OLED 211-213 layers and thin film encapsulation layer 230 corresponds to the display function layer of the claim.)

and a touch control electrode layer,  (“The TFT may include an active layer 207, a gate electrode 208, a source electrode 209a, and a drain electrode 209b.” (Choi, paragraph 42)  The TFT of Choi corresponds to the touch control electrode layer of the claim.)

wherein: the display function layer and the touch control electrode layer are both disposed on a display island of the plurality of display islands;  (“The display unit 200 (fig 8) is disposed above the island 101 and may include a display area DA and a non-display area NDA outside the display area DA.” (Choi, paragraph 40)  Referring to fig 4 of Choi, the display unit 200 contains the OLED layers and thin film encapsulation layer 230, and TFT.)

and an orthographic projection of the touch control electrode layer on the display island at least partially surrounds an orthographic projection of the display function layer on the display island.  (Referring to fig 4 of Choi, an orthographic projection of the TFT surrounds an orthographic projection of the OLED layers and thin film encapsulation layer 230.)


Instant Claim 2: The stretchable display panel according to claim 1, wherein: the display function layer includes at least one inorganic layer,  (“For example, the thin film encapsulation layer 230 (fig 4) may include one or more inorganic layers 233 and 235 and at least one organic layer 234,” (Choi, paragraph 62))

and the touch control electrode layer is not in contact with the at least one inorganic layer in the display function layer.  (Referring to fig 2 of Choi, the TFT is not in direct contact with the OLED layers and thin film encapsulation layer 230.)


Instant Claim 3: The stretchable display panel according to claim 2, wherein: the orthographic projection of the touch control electrode layer on the display island does not overlap an orthographic projection of the inorganic layer in the display function layer on the display island.  (Referring to fig 4 of Choi, an orthographic projection of the TFT need not overlap with an orthographic projection of the inorganic material of the thin film encapsulation layer 230.)


Instant Claim 4: The stretchable display panel according to claim 1, wherein: a first spacing is included between the orthographic projection of the touch control electrode layer on the display island and the orthographic projection of the display function layer on the display island.  (Referring to fig 4 of Choi, there may be space between an orthographic projection of the TFT and an orthographic projection of the OLED layers and thin film encapsulation layer 230.)


Instant Claim 15: The stretchable display panel according to claim 1, further including: a first substrate, wherein the display island and the stretch bridge are both formed on the first substrate.  (“The stretchable display device 10 of FIG. 8 may include a first protective film 310 disposed above the plurality of display units 200 and the metal wirings 220,” (Choi, paragraph 77)  The first protective film 310 of Choi corresponds to the first substrate of the claim.)


Instant Claim 16: The stretchable display panel according to claim 15, further including: a second substrate disposed between the first substrate and the display island,  (Referring to fig 4 of Choi, the combination of elements above the islands 101 corresponds to the second substrate of the claim.)

wherein the first substrate is a whole-surface deposited structure,  (The first protective film 310 of Choi is a whole-surface deposited structure.)

and the second substrate is disposed with a plurality of hollowed structures;  (Referring to fig 4 of Choi, the combination of elements above the islands 101 contains areas that have been hollowed out to make space for various elements.)

and orthographic projections of the display island and the stretch bridge on the first substrate are within an orthographic projection of a non-hollowed portion of the second substrate on the first substrate.  (Referring to fig 4 and fig 8 of Choi, orthographic projections of the islands 101 and bridges 103 on the first protective film 310 are within orthographic projections of non-hollowed portions of the combination of elements above the islands 101 on the first protective film 310.)


Instant Claim 17:  The stretchable display panel according to claim 2, wherein: the display function layer includes a drive circuit layer, a light-emitting layer, and an encapsulation layer;  (Referring to fig 4 of Choi, the first electrode 211, second electrode 213, and thin film encapsulation layer 230 correspond to the drive circuit layer, light-emitting layer, and encapsulation layer of the claim, respectively.)

along a direction perpendicular to the display island, the light-emitting layer is between the drive circuit layer and the encapsulation layer;  (Referring to fig 4 of Choi, the second electrode 213 is between the first electrode 211 and the thin film encapsulation layer 230.)

the encapsulation layer is at a side of the light-emitting layer away from the display island;  (Referring to fig 4 of Choi, the thin film encapsulation layer 230 is at a side of the second electrode 213 away from the display islands 101.)

and at least one of the drive circuit layer and the encapsulation layer includes the at least one inorganic layer.  (“For example, the thin film encapsulation layer 230 (fig 4) may include one or more inorganic layers 233 and 235 and at least one organic layer 234,” (Choi, paragraph 62))


Instant Claim 19: A display device,  (“A stretchable display device includes a substrate having a plurality of islands spaced apart from each other, and a plurality of bridges connecting each of the plurality of islands.” (Choi, abstract)  The stretchable display device of Choi corresponds to the display device of the claim.)

	The remainder of claim 19 is identical to claim 1, and thus, is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.

Instant Claim 5: The stretchable display panel according to claim 4, wherein: along a direction from the touch control electrode layer to the display function layer, a width of the first spacing is D, wherein D≥5 μm.  (Although Choi does not explicitly teach exact spacings between elements, section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, states that in the case of In Gardner v. TEC Syst., Inc., the court ruled “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Therefore, the exact spacing between an orthographic projection of the TFT and an orthographic projection of the OLED layers and thin film encapsulation layer 230 is a matter of design choice.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the stretchable display device as taught by Choi, which includes a TFT and OLED layers and thin film encapsulation layer 230; with the distance between an orthographic projection of the TFT and an orthographic projection of the OLED layers and thin film encapsulation layer 230 being greater than 5 μm.


Instant Claim 6: The stretchable display panel according to claim 1, further including: a first organic padding layer disposed on the display island,  (“The planarization layer 205 (fig 4) may be an inorganic insulating layer and/or the organic insulating layer. … The organic insulating layer may include a general-purpose polymer such as polymethylmethacrylate (PMMA) or polystylene (PS), polymer derivatives having a phenol-based group, an acryl-based polymer, an imide-based polymer, an aryl ether-based polymer, an amide-based polymer, a fluorine-based polymer, a p-xylene-based polymer, a vinyl alcohol-based polymer, and/or a blend thereof. Also, the planarization layer 205 may include a composite stacked body including the inorganic insulating layer and the organic insulating layer.” (Choi, paragraph 52)  Certain organic insulting materials of planarization layer 205 of Choi correspond to the first organic padding layer of the claim.)

wherein an orthographic projection of the first organic padding layer on the display island at least partially surrounds the orthographic projection of the display function layer on the display island;  (Referring to fig 4 of Choi, an orthographic projection of the planarization layer 205 surrounds an orthographic projection of the OLED layers and thin film encapsulation layer 230.)

and the orthographic projection of the first organic padding layer on the display island at least partially overlaps the orthographic projection of the touch control electrode layer on the display island;  (Referring to fig 4 of Choi, an orthographic projection of the planarization layer 205 overlaps with an orthographic projection of the TFT.)

and at least a part of the touch control electrode layer is at a side of the first organic padding layer away from the display island.  (Referring to fig 4 of Choi, the TFT is at a side of the planarization layer 205 toward the island 101.  According to section 2144.04 of the MPEP, under the heading Rearrangement of Parts, in the case of In re Kuhle, the court ruled “the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice”.)


Instant Claim 7: The stretchable display panel according to claim 6, wherein: along a direction perpendicular to the display island, a height of the first organic padding layer is greater than or equal to a height of the display function layer.  (Although Choi does not explicitly teach exact measurements of elements, section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, states that in the case of In Gardner v. TEC Syst., Inc., the court ruled “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”)


Instant Claim 8: The stretchable display panel according to claim 6, further including: a first signal line electrically connected to the touch control electrode layer, wherein at least a part of the first signal line extends from the stretch bridge to the display island, and at least extends to a sidewall of the first organic padding layer.  (“The metal wirings 220 (fig 1) may be respectively disposed above the plurality of bridges 103 and may be electrically connected to the display units 200.” (Choi, paragraph 29)
“The metal wiring 220 (fig 1) may include a first metal wiring 210 and a second metal wiring 215 electrically connected to the TFT (see FIG. 4).” (Choi, paragraph 38)  The first metal wiring 210 of Choi corresponds to the first signal line of the claim.  The first metal wiring 210 extend throughout the surface containing islands 101.)


Instant Claim 9: The stretchable display panel according to claim 8, further including: a second signal line electrically connected to the display function layer, wherein at least a part of the second signal line extends from the stretch bridge to the display island;  (“The metal wirings 220 (fig 1) may be respectively disposed above the plurality of bridges 103 and may be electrically connected to the display units 200.” (Choi, paragraph 29)
“The metal wiring 220 (fig 1) may include a first metal wiring 210 and a second metal wiring 215 electrically connected to the TFT (see FIG. 4).” (Choi, paragraph 38)  The second metal wiring 215 of Choi corresponds to the second signal line of the claim.  The second metal wiring 215 extend throughout the surface containing islands 101.)

and at least a part of the second signal line that is on the display island is at a side of the first organic padding layer adjacent to the display island.  (Referring to fig 1 of Choi, the second metal wiring 215 directly contacts islands 101, at a side of the planarization layer 205.)


Instant Claim 10: The stretchable display panel according to claim 9, wherein: at least a part of the stretch bridge is disposed with both the first signal line and the second signal line;  (“The metal wirings 220 (fig 1) may be respectively disposed above the plurality of bridges 103 and may be electrically connected to the display units 200.” (Choi, paragraph 29)
“The metal wiring 220 (fig 1) may include a first metal wiring 210 and a second metal wiring 215 electrically connected to the TFT (see FIG. 4).” (Choi, paragraph 38))

and the first signal line and the second signal line are disposed at different layers.  (Referring to fig 1 of Choi, the first metal wiring 210 and the second metal wiring 215 may be said to be located at different layers.)


Instant Claim 11: The stretchable display panel according to claim 10, wherein: along a direction perpendicular to an extending direction of the stretch bridge, the first signal line and the second signal line are separated by an organic insulation layer.  (“The planarization layer 205 (fig 4) may be an inorganic insulating layer and/or the organic insulating layer.” (Choi, paragraph 52)  For the same reasons that an organic insulating layer is needed for the planarization layer 205, it would be obvious for the first metal wiring 210 and the second metal wiring 215 to also be separated by an organic insulting layer.)


Instant Claim 12:  The stretchable display panel according to claim 6, further including: at least one second organic padding layer disposed on the display island, wherein an orthographic projection of the second organic padding layer on the display island at least partially surrounds the orthographic projection of the display function layer on the display island; the at least one second organic padding layer is at a side of the first organic padding layer away from the display function layer; the orthographic projection of the first organic padding layer on the display island at least partially overlaps the orthographic projection of the touch control electrode layer on the display island; and at least a part of the touch control electrode layer is at a side of the at least one second organic padding layer away from the display island.  (“The planarization layer 205 (fig 4) may be an inorganic insulating layer and/or the organic insulating layer. … The organic insulating layer may include a general-purpose polymer such as polymethylmethacrylate (PMMA) or polystylene (PS), polymer derivatives having a phenol-based group, an acryl-based polymer, an imide-based polymer, an aryl ether-based polymer, an amide-based polymer, a fluorine-based polymer, a p-xylene-based polymer, a vinyl alcohol-based polymer, and/or a blend thereof. Also, the planarization layer 205 may include a composite stacked body including the inorganic insulating layer and the organic insulating layer.” (Choi, paragraph 52)  The different layers of the stack of the planarization layer 205 of Choi may correspond to the second organic padding layer of the claim.)


Instant Claim 13: The stretchable display panel according to claim 12, wherein: the touch control electrode layer includes touch control electrodes; and at a same display island, a touch control electrode at the side of the first organic padding layer away from the display island and a touch control electrode at the side of the second organic padding layer away from the display island are electrically connected with each other.  (“The TFT may include an active layer 207, a gate electrode 208, a source electrode 209a, and a drain electrode 209b.” (Choi, paragraph 42)  The combination of the gate electrode 208, source electrode 209a, and drain electrode 209b of Choi corresponds to the touch control electrodes of the claim.)


Instant Claim 14: The stretchable display panel according to claim 12, wherein: along a direction perpendicular to the display island, a height of the first organic padding layer is same as a height of the second organic padding layer.  (Although Choi does not explicitly teach exact measurements of elements, section 2144.04 of the MPEP, under the heading Changes in Size/Proportion, states that in the case of In Gardner v. TEC Syst., Inc., the court ruled “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”)


Instant Claim 18:  The stretchable display panel according to claim 2, wherein: the display function layer includes a drive circuit layer and a light-emitting element at a side of the drive circuit layer away from the display island;  (Referring to fig 4 of Choi, the second electrode 213 is at a side of the first electrode 211 away from the display islands 101.)

the light-emitting element is at least one of a micro light-emitting diode (LED) and a mini LED;  (“The second electrode 213 (fig 4) may transmit light emitted from an organic emission layer of the intermediate layer 212.” (Choi, paragraph 57)  Although Choi does not explicitly teach micro LED or mini LED, by official notice such are well known in the art and would be obvious to use.)

and at least one of the drive circuit layer and the light-emitting element includes the at least one inorganic layer.  (Although Choi does not explicitly teach the first electrode 211 or the second electrode 213 containing an inorganic layer, it would be obvious for electrodes 211 and 213 to include inorganic materials for the same reason other elements in Choi contain inorganic materials.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626